TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00590-CR


Alejandro Saucedo Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
NO. 08-169, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		We have received notice from the district clerk's office that subsequent to issuing
our opinion and judgment in the above cause, but prior to issuing our mandate, the appellant,
Alejandro Saucedo, Jr., died.  Attached to the notice was Saucedo's obituary showing that he died
on March 27, 2011.  As required by the rules of appellate procedure, we withdraw our opinion and
judgment dated February 18, 2011, recall our mandate issued on May 24, 2011, and permanently
abate the appeal.  See Tex. R. App. P. 7.1(a)(2), 18.7.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Permanently Abated
Filed:   July 13, 2011
Do Not Publish